Exhibit 10.1

 

POWERWAVE TECHNOLOGIES, INC.

 

2005 STOCK INCENTIVE PLAN



--------------------------------------------------------------------------------

ARTICLE 1 PURPOSES OF THE PLAN

   4

1.1

   Purpose    4

ARTICLE 2 DEFINITIONS

   4

2.1

   Affiliated Company    4

2.2

   Award    4

2.3

   Award Agreement    4

2.4

   Board    4

2.5

   Change in Control    4

2.6

   Code    4

2.7

   Common Stock    4

2.8

   Committee    5

2.9

   Company    5

2.10

   Date of Grant    5

2.11

   Disability    5

2.12

   Eligible Person    5

2.13

   Exchange Act    5

2.14

   Fair Market Value    5

2.15

   Non-Employee Director    5

2.16

   Nonqualified Stock Option    5

2.17

   Participant    5

2.18

   Performance-Based Exception    5

2.19

   Plan    5

2.20

   Restricted Stock Award    5

2.21

   Restricted Stock Unit Award    5

2.22

   Service    6

2.23

   Stock Award    6

2.24

   Stock Appreciation Right    6

2.25

   Stock Option    6

ARTICLE 3 ADMINISTRATION

   6

3.1

   Administration of Plan    6

3.2

   Committee Authority    6

3.3

   Delegation of Authority    6

3.4

   Grants to Non-Employee Directors    7

ARTICLE 4 SHARES SUBJECT TO THE PLAN

   7

4.1

   Maximum Share Limitations    7

4.2

   Individual Participant Limitations    7

4.3

   Adjustments    7

ARTICLE 5 PARTICIPATION AND AWARDS

   8

5.1

   Designations of Participants    8

5.2

   Determination of Awards    8

ARTICLE 6 NONQUALIFIED STOCK OPTIONS

   8

6.1

   Grant of Stock Options    8

6.2

   Exercise Price    8

6.3

   Vesting of Stock Options    8

6.4

   Term and Termination of Stock Options    8

6.5

   Stock Option Exercise; Tax Withholding    8

6.6

   Limited Transferability of Stock Options    9

6.7

   Repricing Prohibited    9

 

2



--------------------------------------------------------------------------------

ARTICLE 7 STOCK APPRECIATION RIGHTS

   9

7.1

   Grant of Stock Appreciation Rights    9

7.2

   Vesting of Stock Appreciation Rights    9

7.3

   Payment of Stock Appreciation Rights    9

7.4

   Repricing Prohibited    9

7.5

   Compliance with Code Section 409A    10

ARTICLE 8 RESTRICTED STOCK AWARDS

   10

8.1

   Grant of Restricted Stock Awards    10

8.2

   Vesting Requirements; Repurchase Rights    10

8.3

   Restrictions    10

8.4

   Rights as Shareholder    10

8.5

   Section 83(b) Election    10

ARTICLE 9 RESTRICTED STOCK UNIT AWARDS

   10

9.1

   Grant of Restricted Stock Unit Awards    10

9.2

   Vesting of Restricted Stock Unit Awards    11

9.3

   Payment of Restricted Stock Unit Awards    11

9.4

   No Rights as Shareholder    11

ARTICLE 10 STOCK AWARDS

   11

10.1

   Grant of Stock Awards    11

10.2

   Rights as Shareholder    11

ARTICLE 11 CHANGE IN CONTROL

   11

11.1

   Change in Control    11

11.2

   Excise Tax Limit    12

ARTICLE 12 FORFEITURE EVENTS

   12

12.1

   General    12

12.2

   Termination for Cause    12

ARTICLE 13 PERFORMANCE-BASED COMPENSATION

   13

13.1

   Performance Measures    13

ARTICLE 14 GENERAL PROVISIONS

   13

14.1

   Award Agreement    13

14.2

   No Assignment or Transfer; Beneficiaries    13

14.3

   Rights as Shareholder    14

14.4

   Employment or Service    14

14.5

   Tax Withholding    14

14.6

   Unfunded Plan    14

14.7

   Severability    14

14.8

   Foreign Jurisdictions    14

14.9

   Substitute Awards in Corporate Transactions    14

ARTICLE 15 EFFECTIVE DATE; AMENDMENT AND TERMINATION

   15

15.1

   Effective Date    15

15.2

   Amendment    15

15.3

   Termination    15

 

3



--------------------------------------------------------------------------------

POWERWAVE TECHNOLOGIES, INC.

2005 STOCK INCENTIVE PLAN

 

ARTICLE 1

 

PURPOSES OF THE PLAN

 

1.1 Purpose. The purpose of Powerwave Technologies, Inc.’s 2005 Stock Incentive
Plan is to further align the interests of employees and directors with those of
the shareholders by providing incentive compensation opportunities tied to the
performance of the Common Stock and by promoting increased ownership of the
Common Stock by such individuals. The Plan is also intended to advance the
interests of the Company and its shareholders by attracting, retaining and
motivating key personnel upon whose judgment, initiative and effort the
successful conduct of the Company’s business is largely dependent.

 

ARTICLE 2

 

DEFINITIONS

 

Wherever the following capitalized terms are used in the Plan, they shall have
the meanings specified below:

 

2.1 Affiliated Company. “Affiliated Company” means any entity that would be
deemed an “affiliate” of the Company for purposes of Rule 12b-2 of the Exchange
Act.

 

2.2 Award. “Award” means an award of a Stock Option, Stock Appreciation Right,
Restricted Stock Award, Restricted Stock Unit Award or Stock Award granted under
the Plan.

 

2.3 Award Agreement. “Award Agreement” means a written or electronic agreement
entered into between the Company and a Participant setting forth the terms and
conditions of an Award granted to a Participant.

 

 

2.4 Board. “Board” means the Board of Directors of the Company.

 

2.5 Change in Control. “Change in Control” shall mean the occurrence of any of
the following events:

 

(a) The acquisition, directly or indirectly, by any person or group (within the
meaning of Section 13(d)(3) of the Securities Exchange Act of 1934, as amended)
of the beneficial ownership of more than fifty percent (50%) of the outstanding
securities of the Company;

 

(b) A merger or consolidation in which the Company is not the surviving entity,
except for a transaction the principal purpose of which is to change the state
in which the Company is incorporated;

 

(c) The sale, transfer or other disposition of all or substantially all of the
assets of the Company;

 

(d) A complete liquidation or dissolution of the Company; or

 

(e) Any reverse merger in which the Company is the surviving entity but in which
securities possessing more than fifty percent (50%) of the total combined voting
power of the Company’s outstanding securities are transferred to a person or
persons different from the persons holding those securities immediately prior to
such merger.

 

2.6 Code. “Code” means the Internal Revenue Code of 1986, as amended.

 

2.7 Common Stock. “Common Stock” means the Company’s common stock, par value
$.0001 per share.

 

4



--------------------------------------------------------------------------------

2.8 Committee. “Committee” means the Compensation Committee of the Board, or
such other committee of the Board appointed by the Board to administer the Plan
in accordance with Section 3.1 below.

 

2.9 Company. “Company” means Powerwave Technologies, Inc., a Delaware
corporation.

 

2.10 Date of Grant. “Date of Grant” means the date on which an Award under the
Plan is made by the Committee, or such later date as the Committee may specify
to be the effective date of an Award.

 

2.11 Disability. “Disability” means a Participant being considered “disabled”
within the meaning of Section 409A(a)(2)(C) of the Code, unless otherwise
provided in an Award Agreement.

 

2.12 Eligible Person. “Eligible Person” means any person who is an employee of
the Company or any Affiliated Company, or any person to whom an offer of
employment with the Company or any Affiliated Company is extended, as determined
by the Committee, or any person who is a Non-Employee Director.

 

2.13 Exchange Act. “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

2.14 Fair Market Value. “Fair Market Value” on any given date means the value of
one share of Common Stock, determined as follows:

 

(a) If the Common Stock is then listed or admitted to trading on the Nasdaq
market system or a stock exchange which reports closing sale prices, the Fair
Market Value shall be the closing sale price on the date of valuation on such
Nasdaq market system or principal stock exchange on which the Common Stock is
then listed or admitted to trading, or, if no closing sale price is quoted on
such day, then the Fair Market Value shall be the closing sale price of the
Common Stock on such Nasdaq market system or such exchange on the next preceding
day for which a closing sale price is reported.

 

(b) If the Common Stock is not then listed or admitted to trading on a Nasdaq
market system or a stock exchange which reports closing sale prices, the Fair
Market Value shall be the average of the closing bid and asked prices of the
Common Stock in the over-the-counter market on the date of valuation.

 

(c) If neither (a) nor (b) is applicable as of the date of valuation, then the
Fair Market Value shall be determined by the Committee in good faith using any
reasonable method of evaluation, which determination shall be conclusive and
binding on all interested parties.

 

2.15 Non-Employee Director. “Non-Employee Director” means any member of the
Board who is not an employee of the Company.

 

2.16 Nonqualified Stock Option. “Nonqualified Stock Option” means a Stock Option
granted under Section 6 hereof that is not intended to be an Incentive Stock
Option as defined in Section 422 of the Code.

 

2.17 Participant. “Participant” means any Eligible Person who holds an
outstanding Award under the Plan.

 

2.18 Performance-Based Exception. “Performance-Based Exception” means the
performance-based exception from the tax deductibility limitations of
Section 162(m) of the Code.

 

2.19 Plan. “Plan” means this Powerwave Technologies, Inc. 2005 Stock Incentive
Plan as set forth herein, as amended from time to time.

 

2.20 Restricted Stock Award. “Restricted Stock Award” means a grant of shares of
Common Stock to an Eligible Person under Section 8 hereof that is issued subject
to such vesting and transfer restrictions as the Committee shall determine and
set forth in an Award Agreement.

 

2.21 Restricted Stock Unit Award. “Restricted Stock Unit Award” means a
contractual right granted to an Eligible Person under Section 9 hereof
representing notional unit interests equal in value to a corresponding number

 

5



--------------------------------------------------------------------------------

of shares of Common Stock, payable in shares of Common Stock, to be paid or
distributed at such times, and subject to such conditions, as are set forth in
the Plan and the applicable Award Agreement.

 

2.22 Service. “Service” means a Participant’s employment with the Company or any
Affiliated Company, or a Participant’s service as a Non-Employee Director with
the Company, as applicable.

 

2.23 Stock Award. “Stock Award” means a grant of shares of Common Stock to an
Eligible Person under Section 10 hereof that are issued free of transfer
restrictions and repurchase conditions.

 

2.24 Stock Appreciation Right. “Stock Appreciation Right” means a contractual
right granted to an Eligible Person under Section 7 hereof entitling such
Eligible Person to receive a payment representing the difference between the
base price per share of the right and the Fair Market Value of a share of Common
Stock, payable in shares of the Company’s Common Stock, at such time, and
subject to such conditions, as are set forth in this Plan and the applicable
Award Agreement.

 

2.25 Stock Option. “Stock Option” means a contractual right granted to an
Eligible Person under Section 6 hereof to purchase shares of Common Stock at
such time and price, and subject to such conditions, as are set forth in the
Plan and the applicable Award Agreement.

 

ARTICLE 3

 

ADMINISTRATION

 

3.1 Administration of Plan. Authority to control and manage the operation and
administration of the Plan shall be vested in the Board, which may delegate such
responsibilities in whole or in part to one or more Committees. Members of the
Committee may be appointed from time to time by, and shall serve at the pleasure
of, the Board. Without limiting the foregoing, the Board may limit the
composition of the Committee to those persons necessary to comply with the
requirements of Section 162(m) of the Code and the regulations promulgated
thereunder, and Section 16 and Rule 16b-3 of the Exchange Act. No member of the
Committee shall be liable for any action or determination made in good faith by
the Committee with respect to the Plan or any Award thereunder.

 

3.2 Committee Authority. The Committee shall have such powers and authority as
may be necessary or appropriate for the Committee to carry out its functions as
described in the Plan. Subject to the express limitations of the Plan, the
Committee shall have authority in its discretion to determine the Eligible
Persons to whom, and the time or times at which, Awards may be granted, the
number of shares, units or other rights subject to each Award, the exercise,
base or purchase price of an Award (if any), the time or times at which an Award
will become vested, exercisable or payable, the performance goals and other
conditions of an Award, the duration of the Award, and all other terms of the
Award. Subject to the terms of the Plan, the Committee shall have the authority
to amend the terms of an Award in any manner that is not inconsistent with the
Plan, provided that no such action shall adversely affect the rights of a
Participant with respect to an outstanding Award without the Participant’s
consent. The Committee shall also have discretionary authority to interpret the
Plan, to make factual determinations under the Plan, and to make all other
determinations necessary or advisable for Plan administration, including,
without limitation, to correct any defect, to supply any omission or to
reconcile any inconsistency in the Plan or any Award Agreement hereunder. The
Committee may prescribe, amend, and rescind rules and regulations relating to
the Plan. The Committee’s determinations under the Plan need not be uniform and
may be made by the Committee selectively among Participants and Eligible
Persons, whether or not such persons are similarly situated. The Committee
shall, in its discretion, consider such factors as it deems relevant in making
its interpretations, determinations and actions under the Plan, including,
without limitation, the recommendations or advice of any officer or employee of
the Company or such attorneys, consultants, accountants or other advisors as it
may select. All interpretations, determinations and actions by the Committee
shall be final, conclusive, and binding upon all parties.

 

3.3 Delegation of Authority. The Committee shall have the right, from time to
time, to delegate to one or more officers of the Company the authority of the
Committee to grant and determine the terms and conditions of Awards granted
under the Plan, subject to the requirements of Section 157(c) of the Delaware
General Corporation Law (or any successor provision) and such other limitations
as the Committee shall determine. In no event shall any

 

6



--------------------------------------------------------------------------------

such delegation of authority be permitted with respect to Awards to any members
of the Board or to any Eligible Person who is subject to Rule 16b-3 under the
Exchange Act or Section 162(m) of the Code. The Committee shall also be
permitted to delegate, to any appropriate officer or employee of the Company,
responsibility for performing certain ministerial functions under the Plan. In
the event that the Committee’s authority is delegated to officers or employees
in accordance with the foregoing, all provisions of the Plan relating to the
Committee shall be interpreted in a manner consistent with the foregoing by
treating any such reference as a reference to such officer or employee for such
purpose. Any action undertaken in accordance with the Committee’s delegation of
authority hereunder shall have the same force and effect as if such action was
undertaken directly by the Committee and shall be deemed for all purposes of the
Plan to have been taken by the Committee.

 

3.4 Grants to Non-Employee Directors. Any Awards or formula for granting Awards
under the Plan made to Non-Employee Directors shall be approved by the Board.
With respect to awards to such directors, all rights, powers and authorities
vested in the Committee under the Plan shall instead be exercised by the Board,
and all provisions of the Plan relating to the Committee shall be interpreted in
a manner consistent with the foregoing by treating any such reference as a
reference to the Board for such purpose.

 

ARTICLE 4

 

SHARES SUBJECT TO THE PLAN

 

4.1 Maximum Share Limitations. Subject to adjustment pursuant to Section 4.3
hereof, the maximum aggregate number of shares of Common Stock that may be
issued and sold under all Awards granted under the Plan shall be 7,500,000
shares. Of such aggregate Plan limit, the maximum number of shares of Common
Stock that may be issued under all Restricted Stock Awards, Restricted Stock
Unit Awards and Stock Awards under the Plan shall be limited to 3,000,000
shares. Additionally, with respect to Stock Appreciation Rights (or “SARs”),
when a SAR is exercised, the number of shares subject to such SAR Award
Agreement shall be counted against the number of shares of Common Stock
available for issuance under the Plan, regardless of the number of shares of
Common Stock used to settle such SAR upon exercise. Shares of Common Stock
issued and sold under the Plan may be either authorized but unissued shares or
shares held in the Company’s treasury. To the extent that any Award involving
the issuance of shares of Common Stock is forfeited, cancelled, returned to the
Company for failure to satisfy vesting requirements or other conditions of the
Award, or otherwise terminates without an issuance of shares of Common Stock
being made thereunder, the shares of Common Stock covered thereby will no longer
be counted against the foregoing maximum share limitations and may again be made
subject to Awards under the Plan pursuant to such limitations.

 

4.2 Individual Participant Limitations. The maximum number of shares of Common
Stock that may be subject to Stock Options, Stock Appreciation Rights,
Restricted Stock Awards, Restricted Stock Unit Awards and Stock Awards, in the
aggregate, granted to any one Participant during any fiscal year period shall be
500,000 shares. The foregoing limitations shall be applied on an aggregate basis
taking into account Awards granted to a Participant under the Plan as well as
awards of the same type granted to a Participant under any other equity-based
compensation plan of the Company or any Affiliated Company.

 

4.3 Adjustments. If there shall occur any change with respect to the outstanding
shares of Common Stock by reason of any recapitalization, reclassification,
stock dividend, extraordinary dividend, stock split, reverse stock split or
other distribution with respect to the shares of Common Stock, or any merger,
reorganization, consolidation, combination, spin-off or other similar corporate
change, or any other change affecting the Common Stock, the Committee may, in
the manner and to the extent that it deems appropriate and equitable to the
Participants and consistent with the terms of the Plan, cause an adjustment to
be made in (i) the maximum number and kind of shares provided in Section 4.1 and
Section 4.2 hereof, (ii) the number and kind of shares of Common Stock, units,
or other rights subject to then outstanding Awards, (iii) the exercise or base
price for each share or unit or other right subject to then outstanding Awards,
and (iv) any other terms of an Award that are affected by the event.

 

7



--------------------------------------------------------------------------------

ARTICLE 5

 

PARTICIPATION AND AWARDS

 

5.1 Designations of Participants. All Eligible Persons are eligible to be
designated by the Committee to receive Awards and become Participants under the
Plan. The Committee has the authority, in its discretion, to determine and
designate from time to time those Eligible Persons who are to be granted Awards,
the types of Awards to be granted and the number of shares of Common Stock or
units subject to Awards granted under the Plan. In selecting Eligible Persons to
be Participants and in determining the type and amount of Awards to be granted
under the Plan, the Committee shall consider any and all factors that it deems
relevant or appropriate.

 

5.2 Determination of Awards. The Committee shall determine the terms and
conditions of all Awards granted to Participants in accordance with its
authority under Section 3.2 hereof. An Award may consist of one type of right or
benefit hereunder or of two or more such rights or benefits granted in tandem or
in the alternative. In the case of any fractional share or unit resulting from
the grant, vesting, payment or crediting of dividends or dividend equivalents
under an Award, the Committee shall have the discretionary authority to
(i) disregard such fractional share or unit, (ii) round such fractional share or
unit to the nearest lower or higher whole share or unit, or (iii) convert such
fractional share or unit into a right to receive a cash payment. To the extent
deemed necessary by the Committee, an Award shall be evidenced by an Award
Agreement as described in Section 14.1 hereof.

 

ARTICLE 6

 

NONQUALIFIED STOCK OPTIONS

 

6.1 Grant of Stock Options. A Stock Option may be granted to any Eligible Person
selected by the Committee. All Stock Options granted under the Plan are
Nonqualified Stock Options.

 

6.2 Exercise Price. The exercise price per share of a Stock Option shall not be
less than one hundred percent (100%) of the Fair Market Value of the shares of
Common Stock on the Date of Grant, provided that the Committee may in its
discretion specify for any Stock Option an exercise price per share that is
higher than the Fair Market Value on the Date of Grant.

 

6.3 Vesting of Stock Options. The Committee shall, in its discretion, prescribe
the time or times at which, or the conditions upon which, a Stock Option, or
portion thereof, shall become vested and/or exercisable, and may accelerate the
vesting or exercisability of any Stock Option at any time. The requirements for
vesting and exercisability of a Stock Option may be based on the continued
Service of the Participant with the Company or an Affiliated Company for a
specified time period (or periods), or on the attainment of specified
performance goals established by the Committee in its discretion.

 

6.4 Term and Termination of Stock Options. The Committee shall, in its
discretion, prescribe in an Award Agreement the period during which a vested
Stock Option may be exercised, provided that the maximum term of a Stock Option
shall be ten years from the Date of Grant. Except as otherwise provided in this
Section 6 or as otherwise may be provided by the Committee, no Stock Option may
be exercised at any time during the term thereof unless the Participant is then
in the Service of the Company or any Affiliated Company.

 

6.5 Stock Option Exercise; Tax Withholding. Subject to such terms and conditions
as shall be specified in an Award Agreement, a Stock Option may be exercised in
whole or in part at any time during the term thereof by notice in the form
required by the Company, together with payment of the aggregate exercise price
therefore and applicable withholding tax. Payment of the exercise price shall be
made in the manner set forth in the Award Agreement, unless otherwise provided
by the Committee: (i) in cash or by cash equivalent acceptable to the Committee,
(ii) by payment in shares of Common Stock that have been held by the Participant
for at least six months (or such period as the Committee may deem appropriate,
for accounting purposes or otherwise), valued at the Fair Market Value of such
shares on the date of exercise, (iii) through an open-market, broker-assisted
sales

 

8



--------------------------------------------------------------------------------

transaction pursuant to which the Company is promptly delivered the amount of
proceeds necessary to satisfy the exercise price, (iv) by a combination of the
methods described above or (v) by such other method as may be approved by the
Committee and set forth in the Award Agreement. In addition to, and at the time
of payment of, the exercise price, the Participant shall pay to the Company the
full amount of any and all applicable income tax, employment tax and other
amounts required to be withheld in connection with such exercise, payable under
such of the methods described above for the payment of the exercise price as may
be approved by the Committee and set forth in the Award Agreement.

 

6.6 Limited Transferability of Stock Options. All Stock Options shall be
nontransferable except (i) upon the Participant’s death, in accordance with
Section 14.2 hereof or (ii) for the transfer of all or part of the Stock Option
to a Participant’s “family member” (as defined for purposes of the Form S-8
registration statement under the Securities Act of 1933), as may be approved by
the Committee in its discretion at the time of proposed transfer. The transfer
of a Stock Option may be subject to such terms and conditions as the Committee
may in its discretion impose from time to time. Subsequent transfers of a Stock
Option shall be prohibited other than in accordance with Section 14.2 hereof.

 

6.7 Repricing Prohibited. Subject to the anti-dilution adjustment provisions
contained in Section 4.3 hereof, without the prior approval of the Company’s
shareholders, evidenced by a majority of votes cast, neither the Committee nor
the Board shall cause the cancellation, substitution or amendment of a Stock
Option that would have the effect of reducing the exercise price of such a Stock
Option previously granted under the Plan, or otherwise approve any modification
to such a Stock Option that would be treated as a “repricing” under the then
applicable rules, regulations or listing requirements adopted by the Nasdaq
Stock Market.

 

ARTICLE 7

 

STOCK APPRECIATION RIGHTS

 

7.1 Grant of Stock Appreciation Rights. A Stock Appreciation Right may be
granted to any Eligible Person selected by the Committee. Stock Appreciation
Rights may be granted on a basis that allows for the exercise of the right by
the Participant or that provides for the automatic payment of the right upon a
specified date or event. Stock Appreciation Rights shall be exercisable or
payable at such time or times and upon conditions as may be approved by the
Committee, provided that the Committee may accelerate the exercisability or
payment of a Stock Appreciation Right at any time.

 

7.2 Vesting of Stock Appreciation Rights. Stock Appreciation Rights granted
under the Plan shall be subject to such vesting and exercisability requirements
as specified by the Committee in an Award Agreement. Such vesting and
exercisability requirements may be based on the continued Service of the
Participant with the Company or an Affiliated Company for a specified time
period (or periods) or on the attainment of specified performance goals
established by the Committee in its discretion. A Stock Appreciation Right will
be exercisable or payable at such time or times as determined by the Committee,
provided that the maximum term of a Stock Appreciation Right shall be ten years
from the Date of Grant. The base price of a Stock Appreciation Right shall be
determined by the Committee in its sole discretion; provided, however, that the
base price per share of any Stock Appreciation Right shall not be less than 100
percent of the Fair Market Value of the shares of Common Stock on the Date of
Grant.

 

7.3 Payment of Stock Appreciation Rights. A Stock Appreciation Right will
entitle the holder, upon exercise or other payment of the Stock Appreciation
Right, as applicable, to receive an amount determined by multiplying: (i) the
excess of the Fair Market Value of a share of Common Stock on the date of
exercise or payment of the Stock Appreciation Right over the base price of such
Stock Appreciation Right, by (ii) the number of shares as to which such Stock
Appreciation Right is exercised or paid. Payment of the amount determined under
the foregoing shall be made in shares of Common Stock, valued at their Fair
Market Value on the date of exercise or payment, subject to applicable tax
withholding requirements.

 

7.4 Repricing Prohibited. Subject to the anti-dilution adjustment provisions
contained in Section 4.3 hereof, without the prior approval of the Company’s
shareholders, evidenced by a majority of votes cast, neither the Committee nor
the Board shall cause the cancellation, substitution or amendment of a Stock
Appreciation Right that

 

9



--------------------------------------------------------------------------------

would have the effect of reducing the base price of such a Stock Appreciation
Right previously granted under the Plan, or otherwise approve any modification
to such a Stock Appreciation Right that would be treated as a “repricing” under
the then applicable rules, regulations or listing requirements adopted by
Nasdaq.

 

7.5 Compliance with Code Section 409A. Notwithstanding anything in this Article
7 to the contrary, all Awards of Stock Appreciation Rights must be structured to
satisfy the requirements of Code Section 409A, as determined by the Committee.

 

ARTICLE 8

 

RESTRICTED STOCK AWARDS

 

8.1 Grant of Restricted Stock Awards. A Restricted Stock Award may be granted to
any Eligible Person selected by the Committee. The Committee may provide that no
payment is required (subject to Section 153 of the Delaware General Corporation
Law or other applicable law), or require the payment by the Participant of a
specified purchase price, in connection with any Restricted Stock Award.

 

8.2 Vesting Requirements; Repurchase Rights. The restrictions imposed on shares
granted under a Restricted Stock Award shall lapse in accordance with the
vesting requirements specified by the Committee in the Award Agreement, which
may be based on the continued Service of the Participant with the Company or an
Affiliated Company for a specified time period (or periods) or on the attainment
of specified performance goals established by the Committee, provided that the
Committee may accelerate the vesting of a Restricted Stock Award at any time. If
the vesting requirements of a Restricted Stock Award shall not be satisfied, the
shares of Common Stock subject to the Award may be repurchased by the Company,
at the Company’s election, at a repurchase price set forth in the Restricted
Stock Award, but not less than the purchase price paid by the Participant.

 

8.3 Restrictions. Shares granted under any Restricted Stock Award may not be
transferred, assigned or subject to any encumbrance, pledge, or charge until all
applicable restrictions are removed or have expired, unless otherwise allowed by
the Committee. The Committee may require in an Award Agreement that certificates
representing the shares granted under a Restricted Stock Award bear a legend
making appropriate reference to the restrictions imposed, and that certificates
representing the shares granted or sold under a Restricted Stock Award will
remain in the physical custody of an escrow holder until all restrictions are
removed or have expired.

 

8.4 Rights as Shareholder. Subject to the foregoing provisions of this Section 8
and the applicable Award Agreement, the Participant shall have all rights of a
shareholder with respect to the shares granted to the Participant under a
Restricted Stock Award, including the right to vote the shares and receive all
dividends and other distributions paid or made with respect thereto. The
Committee may provide in an Award Agreement for the payment of dividends and
distributions to the Participant at such times as paid to shareholders generally
or at the times of vesting or other payment of the Restricted Stock Award.

 

8.5 Section 83(b) Election. If a Participant makes an election pursuant to
Section 83(b) of the Code with respect to a Restricted Stock Award, the
Participant shall file, within 30 days following the Date of Grant, a copy of
such election with the Company and with the Internal Revenue Service, in
accordance with the regulations under Section 83 of the Code. The Committee may
provide in an Award Agreement that the Restricted Stock Award is conditioned
upon the Participant’s making or refraining from making an election with respect
to the Award under Section 83(b) of the Code.

 

ARTICLE 9

 

RESTRICTED STOCK UNIT AWARDS

 

9.1 Grant of Restricted Stock Unit Awards. A Restricted Stock Unit Award may be
granted to any Eligible Person selected by the Committee. The value of each
stock unit under a Restricted Stock Unit Award is equal to the Fair Market Value
of the Common Stock on the applicable date or time period of determination, as
specified by the Committee. A Restricted Stock Unit Award shall be subject to
such restrictions and conditions as the Committee

 

10



--------------------------------------------------------------------------------

shall determine. A Restricted Stock Unit Award may be granted together with a
dividend equivalent right with respect to the shares of Common Stock subject to
the Award, which may be accumulated and may be deemed reinvested in additional
stock units, as determined by the Committee in its discretion.

 

9.2 Vesting of Restricted Stock Unit Awards. On the Date of Grant, the Committee
shall in its discretion determine the vesting requirements with respect to a
Restricted Stock Unit Award, which may include the attainment of specified
performance goals established by the Committee. Such vesting requirements shall
be set forth in the Award Agreement, provided that the Committee may accelerate
the vesting of a Restricted Stock Unit Award at any time.

 

9.3 Payment of Restricted Stock Unit Awards. A Restricted Stock Unit Award shall
become payable to a Participant at the time or times determined by the Committee
and set forth in the Award Agreement, as determined by the Committee. Restricted
Stock Unit Awards shall be payable in shares of Common Stock, subject to
applicable tax withholding requirements.

 

9.4 No Rights as Shareholder. The Participant shall not have any rights as a
shareholder with respect to the shares subject to a Restricted Stock Unit Award
until such time as shares of Common Stock are delivered to the Participant
pursuant to the terms of the Award Agreement.

 

ARTICLE 10

 

STOCK AWARDS

 

10.1 Grant of Stock Awards. A Stock Award may be granted to any Eligible Person
selected by the Committee. A Stock Award may be granted for past services, in
lieu of bonus or other cash compensation, as directors’ compensation or for any
other valid purpose as determined by the Committee. A Stock Award granted to an
Eligible Person represents shares of Common Stock that are issued without
restrictions on transfer and other incidents of ownership and free of forfeiture
conditions, except as otherwise provided in the Plan and the Award Agreement.
The Committee may, in connection with any Stock Award, provide that no payment
is required, or require the payment by the Participant of a specified purchase
price.

 

10.2 Rights as Shareholder. Subject to the foregoing provisions of this
Section 10 and the applicable Award Agreement, upon the issuance of the Common
Stock under a Stock Award the Participant shall have all rights of a shareholder
with respect to the shares of Common Stock, including the right to vote the
shares and receive all dividends and other distributions paid or made with
respect thereto.

 

ARTICLE 11

 

CHANGE IN CONTROL

 

11.1 Change in Control. In order to preserve a Participant’s rights in the event
of a Change in Control of the Company:

 

(a) The Committee shall have the discretion to provide in each Award Agreement
the terms and conditions that relate to (i) vesting of such Award in the event
of a Change in Control, and (ii) assumption of such Awards or issuance of
comparable securities under an incentive program in the event of a Change in
Control. The aforementioned terms and conditions may vary in each Award
Agreement.

 

(b) If the terms of an outstanding Stock Option provide for accelerated vesting
in the event of a Change in Control, or to the extent that a Stock Option is
vested and not yet exercised, the Committee in its discretion may provide, in
connection with the Change in Control transaction, for the purchase or exchange
of each Stock Option for an amount of cash or other property having a value
equal to the difference (or “spread”) between: (x) the value of the cash or
other property that the Participant would have received pursuant to the Change
in Control transaction in exchange for the shares issuable upon exercise of the
Stock Option had the Stock Option been exercised immediately prior to the Change
in Control, and (y) the Exercise Price of the Stock Option.

 

11



--------------------------------------------------------------------------------

(c) If the terms of an outstanding Stock Appreciation Right provide for
accelerated vesting in the event of a Change in Control, or to the extent that a
Stock Appreciation Right is vested and not yet exercised, the Committee in its
discretion may provide, in connection with the Change in Control transaction,
for the purchase or exchange of each Stock Appreciation Right for an amount of
cash or other property having a value equal to the value of the cash or other
property that the Participant would have received pursuant to the Change in
Control transaction in exchange for the shares issuable upon exercise of the
Stock Appreciation Right had the Stock Appreciation Right been exercised
immediately prior to the Change in Control.

 

(d) Outstanding Stock Options and Stock Appreciation Right shall terminate and
cease to be exercisable upon consummation of a Change in Control except to the
extent that the Stock Options or Stock Appreciation Rights are assumed by the
successor entity (or parent thereof) pursuant to the terms of the Change in
Control transaction.

 

(e) The Committee shall cause written notice of a proposed Change in Control
transaction to be given to Participants not less than fifteen (15) days prior to
the anticipated effective date of the proposed transaction.

 

11.2 Excise Tax Limit. In the event that the vesting of Awards together with all
other payments and the value of any benefit received or to be received by a
Participant would result in all or a portion of such payment being subject to
the excise tax under Section 4999 of the Code, then the Participant’s payment
shall be either (i) the full payment or (ii) such lesser amount that would
result in no portion of the payment being subject to excise tax under
Section 4999 of the Code (the “Excise Tax”), whichever of the foregoing amounts,
taking into account the applicable Federal, state, and local employment taxes,
income taxes, and the Excise Tax, results in the receipt by the Participant, on
an after-tax basis, of the greatest amount of the payment notwithstanding that
all or some portion of the payment may be taxable under Section 4999 of the
Code. All determinations required to be made under this Section 11 shall be made
by the accounting firm that is the Company’s then outside auditor (the
“Accounting Firm”). The Company shall cause the Accounting Firm to provide
detailed supporting calculations of its determinations to the Company and the
Participant. All fees and expenses of the Accounting Firm shall be borne solely
by the Company.

 

ARTICLE 12

 

FORFEITURE EVENTS

 

12.1 General. The Committee may specify in an Award Agreement at the time of the
Award that the Participant’s rights, payments and benefits with respect to an
Award shall be subject to reduction, cancellation, forfeiture or recoupment upon
the occurrence of certain specified events, in addition to any otherwise
applicable vesting or performance conditions of an Award. Such events shall
include, but shall not be limited to, termination of Service for cause,
violation of material Company policies, breach of noncompetition,
confidentiality or other restrictive covenants that may apply to the
Participant, or other conduct by the Participant that is detrimental to the
business or reputation of the Company.

 

12.2 Termination for Cause. Unless otherwise provided by the Committee and set
forth in an Award Agreement, if a Participant’s employment with the Company or
any Affiliated Company shall be terminated for “cause,” as defined in any Award
Agreement, the Company may, in its sole discretion, immediately terminate such
Participant’s right to any further payments, vesting or exercisability with
respect to any Award in its entirety. In the event a Participant is party to an
employment (or similar) agreement with the Company or any Affiliated Company
that defines the term “cause,” such definition shall apply for purposes of the
Plan. The Company shall have the power to determine whether the Participant has
been terminated for cause and the date upon which such termination for cause
occurs. Any such determination shall be final, conclusive and binding upon the
Participant. In addition, if the Company shall reasonably determine that a
Participant has committed or may have committed any act which could constitute
the basis for a termination of such Participant’s employment for cause, the
Company may suspend the Participant’s rights to exercise any option, receive any
payment or vest in any right with respect to any Award pending a determination
by the Company of whether an act has been committed which could constitute the
basis for a termination for “cause” as provided in this Section 12.2.

 

12



--------------------------------------------------------------------------------

ARTICLE 13

 

PERFORMANCE-BASED COMPENSATION

 

13.1 Performance Measures. The Committee may specify that the attainment of the
general performance measures set forth in this Article 13 may determine the
degree of granting, vesting and/or payout with respect to Awards (including any
related dividends or dividend equivalents) that the Committee intends will
qualify for the Performance-Based Exception. The performance goals to be used
for such Awards shall be chosen from among the following performance measure(s):
revenues, earnings per share, pro forma earnings per share (excluding one time
and nonrecurring items and acquisition related charges and expenses), gross
profit margins, pro forma gross profit margins, inventory turns, pro forma
inventory turns, economic value created, market share (actual or targeted
growth), net income (which may be pro forma and adjusted for nonrecurring items
and before or after taxes), operating income, adjusted net income after capital
charge, return on assets (actual, pro forma or targeted growth), return on
capital (actual, pro forma or targeted growth), return on equity (actual, pro
forma or targeted growth), return on investment (actual, pro forma or targeted
growth), cash flow, operating margin, share price, share price growth, total
stockholder return, and strategic business criteria, consisting of one or more
objectives based on meeting specified market penetration goals, revenue targets,
gross margin targets, pro forma gross margin targets, net income or pro forma
net income targets, earnings per share or pro forma earnings per share targets,
productivity measures, geographic business expansion goals, cost targets,
customer satisfaction or employee satisfaction goals, goals relating to merger
synergies, management of employment practices and employee benefits, or
supervision of litigation and information technology, and goals relating to
acquisitions or divestitures of subsidiaries, Affiliated Companies or joint
ventures. The targeted level or levels of performance with respect to such
performance measures may be established at such levels and on such terms as the
Committee may determine, in its discretion, including in absolute terms, as a
goal relative to performance in prior periods, or as a goal compared to the
performance of one or more comparable companies or an index covering multiple
companies. Awards (including any related dividends or dividend equivalents) that
are not intended to qualify for the Performance-Based Exception may be based on
these or such other performance measures as the Committee may determine.

 

ARTICLE 14

 

GENERAL PROVISIONS

 

14.1 Award Agreement. To the extent deemed necessary by the Committee, an Award
under the Plan shall be evidenced by an Award Agreement in a written or
electronic form approved by the Committee setting forth the number of shares of
Common Stock or units subject to the Award, the exercise price, base price, or
purchase price of the Award, the time or times at which an Award will become
vested, exercisable or payable and the term of the Award. The Award Agreement
may also set forth the effect on an Award of termination of Service under
certain circumstances. The Award Agreement shall be subject to and incorporate,
by reference or otherwise, all of the applicable terms and conditions of the
Plan, and may also set forth other terms and conditions applicable to the Award
as determined by the Committee consistent with the limitations of the Plan. The
grant of an Award under the Plan shall not confer any rights upon the
Participant holding such Award other than such terms, and subject to such
conditions, as are specified in the Plan as being applicable to such type of
Award (or to all Awards) or as are expressly set forth in the Award Agreement.
The Committee need not require the execution of an Award Agreement by a
Participant, in which case, acceptance of the Award by the Participant shall
constitute agreement by the Participant to the terms, conditions, restrictions
and limitations set forth in the Plan and the Award Agreement as well as the
administrative guidelines of the Company in effect from time to time.

 

14.2 No Assignment or Transfer; Beneficiaries. Except as provided in Section 6.6
hereof, Awards under the Plan shall not be assignable or transferable by the
Participant, except by will or by the laws of descent and distribution, and
shall not be subject in any manner to assignment, alienation, pledge,
encumbrance or charge. Notwithstanding the foregoing, the Committee may provide
in the terms of an Award Agreement that the Participant shall have the right to
designate a beneficiary or beneficiaries who shall be entitled to any rights,
payments or other benefits specified under an Award following the Participant’s
death. During the lifetime of a Participant, an Award shall be exercised only by
such Participant or such Participant’s guardian or legal representative, except
as provided

 

13



--------------------------------------------------------------------------------

herein or in any Award Agreement. In the event of a Participant’s death, an
Award may, to the extent permitted by the Award Agreement, be exercised by the
Participant’s beneficiary as designated by the Participant in the manner
prescribed by the Committee or, in the absence of an authorized beneficiary
designation, by the legatee of such Award under the Participant’s will or by the
Participant’s estate in accordance with the Participant’s will or the laws of
descent and distribution, in each case in the same manner and to the same extent
that such Award was exercisable by the Participant on the date of the
Participant’s death.

 

14.3 Rights as Shareholder. A Participant shall have no rights as a holder of
shares of Common Stock with respect to any unissued securities covered by an
Award until the date the Participant becomes the holder of record of such
securities. Except as provided in Section 4.3 hereof, no adjustment or other
provision shall be made for dividends or other shareholder rights, except to the
extent that the Award Agreement provides for dividend payments or dividend
equivalent rights.

 

14.4 Employment or Service. Nothing in the Plan, in the grant of any Award or in
any Award Agreement shall confer upon any Eligible Person any right to continue
in the Service of the Company or any Affiliated Company, or interfere in any way
with the right of the Company or any Affiliated Company to terminate the
Participant’s employment or other service relationship for any reason at any
time.

 

14.5 Tax Withholding. The Participant shall be responsible for payment of any
taxes or similar charges required by law to be withheld from an Award or an
amount paid in satisfaction of an Award, which shall be paid by the Participant
on or prior to the payment or other event that results in taxable income in
respect of an Award. The Award Agreement may specify the manner in which the
withholding obligation shall be satisfied with respect to the particular type of
Award.

 

14.6 Unfunded Plan. The adoption of the Plan and any reservation of shares of
Common Stock or cash amounts by the Company to discharge its obligations
hereunder shall not be deemed to create a trust or other funded arrangement.
Except upon the issuance of Common Stock pursuant to an Award, any rights of a
Participant under the Plan shall be those of a general unsecured creditor of the
Company, and neither a Participant nor the Participant’s permitted transferees
or estate shall have any other interest in any assets of the Company by virtue
of the Plan. Notwithstanding the foregoing, the Company shall have the right to
implement or set aside funds in a grantor trust, subject to the claims of the
Company’s creditors or otherwise, to discharge its obligations under the Plan.

 

14.7 Severability. If any provision of the Plan or any Award Agreement shall be
determined to be illegal or unenforceable by any court of law in any
jurisdiction, the remaining provisions hereof and thereof shall be severable and
enforceable in accordance with their terms, and all provisions shall remain
enforceable in any other jurisdiction.

 

14.8 Foreign Jurisdictions. The Committee may adopt, amend and terminate such
arrangements and grant such Awards, not inconsistent with the intent of the
Plan, as it may deem necessary or desirable to comply with any tax, securities,
regulatory or other laws of other jurisdictions with respect to Awards that may
be subject to such laws. The terms and conditions of such Awards may vary from
the terms and conditions that would otherwise be required by the Plan solely to
the extent the Committee deems necessary for such purpose. Moreover, the Board
may approve such supplements to or amendments, restatements or alternative
versions of the Plan, not inconsistent with the intent of the Plan, as it may
consider necessary or appropriate for such purposes, without thereby affecting
the terms of the Plan as in effect for any other purpose.

 

14.9 Substitute Awards in Corporate Transactions. Nothing contained in the Plan
shall be construed to limit the right of the Committee to grant Awards under the
Plan in connection with the acquisition, whether by purchase, merger,
consolidation or other corporate transaction, of the business or assets of any
corporation or other entity. Without limiting the foregoing, the Committee may
grant Awards under the Plan to an employee or director of another corporation
who becomes an Eligible Person by reason of any such corporate transaction in
substitution for awards previously granted by such corporation or entity to such
person. The terms and conditions of the substitute Awards may vary from the
terms and conditions that would otherwise be required by the Plan solely to the
extent the Committee deems necessary for such purpose.

 

14



--------------------------------------------------------------------------------

ARTICLE 15

 

EFFECTIVE DATE; AMENDMENT AND TERMINATION

 

15.1 Effective Date. The Plan shall become effective following its adoption by
the Board and its approval by the Company’s shareholders on the date of the 2005
Annual Meeting of Shareholders. The term of the Plan shall be ten years from the
date of adoption by the Board, subject to Section 14.3 hereof.

 

15.2 Amendment. The Board may at any time and from time to time and in any
respect, amend or modify the Plan. The Board may seek the approval of any
amendment or modification by the Company’s shareholders to the extent it deems
necessary or advisable in its discretion for purposes of compliance with
Section 162(m) or Section 422 of the Code, the listing requirements of the
Nasdaq Stock Market or other exchange or securities market or for any other
purpose. No amendment or modification of the Plan shall adversely affect any
Award theretofore granted without the consent of the Participant or the
permitted transferee of the Award.

 

15.3 Termination. The Plan shall terminate on September 20, 2015, which is the
tenth anniversary of the date of its adoption by the Board. The Board may, in
its discretion and at any earlier date, terminate the Plan. Notwithstanding the
foregoing, no termination of the Plan shall adversely affect any Award
theretofore granted without the consent of the Participant or the permitted
transferee of the Award.

 

15